ELLIS, Judge.
ON REHEARING
We granted rehearing herein because we were advised for the first time in the applications for rehearing, that plaintiff had died prior to oral argument herein. Of course, a personal non-heritable action is abated by the death of the plaintiff. There *575was, therefore, nothing for this court to rule on when our original opinion was handed down.
The opinion is therefore withdrawn, and the action declared abated as of the date of death of the plaintiff, August 5, 1979. Apparently, the attorneys for both parties were aware of Mr. Differding’s demise, but neither saw fit to advise the Court of that fact. Costs shall therefore be equally shared by both parties.
JUDGMENT RECALLED.